DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an RCE filed on 8/9/2021 with amendment/arguments filed on 6/21/2021 which was in response to the office action mailed on 4/19/2021 (hereinafter the prior office action).
Claim(s) 1, 5-9, 11, 13-21 and 23-33 is/are pending. 
Claim(s) 1, 9, 11 and 21 is/are amended.
Claim(s) 2-4, 10, 12 and 22 is/are cancelled.
Claim(s) 33 is/are new.
Claim(s) 1, 11 and 21 is/are independent.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered. 

Response to Arguments
Applicant’s arguments, filed on 6/21/2021, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 10-11 in “Remarks” regarding claim 1 that “In part, Jai does not "receiv[e] a user instruction associated with the personalized energy management action" and "caus[e] a task to be performed that is consistent with the user instruction," as amended claim 1 recites. (Emphasis Added). Instead, Jai describes "sen[ding] signals [to users] directing them to take the appropriate actions." Id., Para. [0087]. However, there is no teaching or suggestion of "receiving a user instruction associated with the personalized energy management action" as a result of "providing the personalized energy management action to the user."” Applicant elaborates in Pg. 11 that “no portion of the Office's rational, or the cited paragraph by the Office, teaches or suggests "receiving a user instruction associated with the personalized energy management action." That is, providing a notification to the user, after the "user takes action" does not mean that "a user instruction [is received] associated with the personalized energy management action," as amended claim 1 recites. Jai merely describes requesting a user to perform a "requested action," not as amended claim 1 recites "receiving a user instruction associated with the personalized energy management action." In fact, quite contrarily, Jai does not even suggest that the user may submit or otherwise provide "a user instruction associated with the personalized energy management action." Instead, noted above, the system of Jai "send[s] signals [to users] directing them to take the appropriate actions" or that users are "requested" to take appropriate actions. Requesting an action of a user is not the same as, and does not teach or suggest "receiving a user instruction associated with the personalized energy management action" so as to "caus[e] a task to be performed that is consistent with the user instruction," as amended claim 1 recites.”

Examiner respectfully disagrees because, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., receiving a user instruction associated with the personalized energy management action as a result of providing the personalized energy management action to the user) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Further, Applicant mentions in Pg. 12 regarding claim 11 that the prior art of Jai and Kim fail to teach or suggest the newly added limitation of "generating third data that represents the power consumption profile labeled with the one or more on-events and the one or more off-events" and "providing the third data to a user".
 
Examiner respectfully disagrees because Jia teaches generating third data that represents the power consumption profile labeled, and this is because Jia discloses energy usage data is used to generate a profile reflecting user behavior for different days/times/seasons, etc., where such data reflecting behavior at specific times is being interpreted as being labeled (Para. 83). Further, Kim teaches data that represents the power consumption with the one or more on-events and the one or more off-events, and this is because Kim discloses on/off data is used to disambiguate energy use data (Para. 98). Thus the combination of Jia and Kim teaches the “generating” limitation. Further, Jia teaches providing the third data to a user because Jia 



Further, Applicant mentions in Pg. 13 regarding claim 21 that the prior art of Jai and Kim fail to teach or suggest the newly added limitation of "causing the disambiguated energy use data and the energy management action to be provided to the user”.

Examiner respectfully disagrees because Jia teaches causing energy management action to be provided to the user, and this is because Jia disloses notification provided to user in order to take energy management action (Para. 83). Further, Kim teaches causing the disambiguated energy use data to be provided because Kim discloses disambiguated energy use data to classify home appliances is provided/outputted (Fig. 4). Thus, the combination of Jia and Kim teaches the above limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-9, 11, 13-21 and 23-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (U.S. Pub. No. 2015/0094968) (hereinafter “Jia”) in view of Kim et al. (U.S. Pub. No. 2017/0116511) (hereinafter “Kim”).


Regarding claim 1, Jia teaches a method for personalizing actionable energy management (Para. 78 - - system enables consumer/user preferences to be implemented, i.e. energy management is personalized to the user)

(Para. 98 - - user accesses/requests information and establishes preferences related to energy management/use; Para. 100 - - each node of the system in which user request is received is a premise)

determining, based at least in part on the disambiguated energy use data, a personalized energy management action for the user; (Para. 105 - - energy management actions determined using user preferences and energy data in digital exchange, where energy data can be for individual device functions, and where data related to individual devices is disambiguated energy use data)

providing the personalized energy management action to the user;  (Para. 83 - - notification provided to user in order to take energy management action, where the providing is being interpreted as per dependent claim 8)

receiving a user instruction associated with the personalized energy management action; (Para. 83 - - user takes action after notification is provided to user, where user’s instruction associated with the action is received)

causing a task to be performed that is consistent with the user instruction; (Para. 83 - - home automation system enables user’s instruction to be implemented)


Jia does not explicitly teach receiving, from a single meter at a premise associated with a user, aggregated energy use data representing a power consumption profile of the premise; 
generating, using a non-intrusive load monitoring (NILM) technique, disambiguated energy use data associated with the premise by disambiguating the aggregated energy use data, 
wherein generating the disambiguated energy use data is based on one or more on-events and one or more off-events associated with the power consumption profile;

However, Kim teaches receiving, from a single meter at a premise associated with a user, aggregated energy use data representing a power consumption profile of the premise; (Fig. 1 - - total/aggregated energy use data representing power consumption of a house/premise from meter 120 at the house/premise of the user)

generating, using a non-intrusive load monitoring (NILM) technique, disambiguated energy use data associated with the premise by disambiguating the aggregated energy use data, (Para. 8 - - non-intrusive load monitoring (NILM) is used; Para. 46 - - NILM is used for deducing home appliances from the total/aggregate energy use data, thereby disambiguating the aggregate data)

wherein generating the disambiguated energy use data is based on one or more on-events and one or more off-events associated with the power consumption profile; (Para. 98 - - on/off data is used to disambiguate energy use data)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 5, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Kim further teaches wherein the NILM technique comprises at least one of artificial intelligence techniques, machine learning techniques, state machine modeling techniques, or operational research techniques.  (Para. 46 - - NILM comprises deep learning; Para. 44 - - where deep learning is an artificial intelligence technique)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 6, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches receiving, from each of a plurality of devices, corresponding individual energy use data.  (Para. 89 - - communication performed between electric utilities and individual devices)



Regarding claim 7, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein determining the personalized energy management action is further based on: at least one of artificial intelligence, machine learning, natural language, or operational research understanding applied to the user request; (Para. 228 - - machine learning or artificial intelligence techniques used)

and prestored user preferences regarding personalizing energy consumption management.  (Para. 98 - - user accesses/requests information and establishes preferences related to energy management/use)



Regarding claim 8, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein providing the personalized energy management action to the user includes at least one of: visually presenting the personalized energy management action; audibly presenting the personalized energy management action; or  29Attorney Docket No. A015-0027US Lee&Hayestactically presenting the personalized energy management action.  (Para. 83 - - visual notification provided to user in the form of text/email)



Regarding claim 9, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches providing a confirmation to the user upon completion of the task.  (Para. 108 - - completed transaction information provides confirmation to user of completed task)



Regarding claim 11, Jia teaches a system personalizing actionable energy management (Para. 78 - - system enables consumer/user preferences to be implemented, i.e. energy management is personalized to the user)

comprising: one or more processors; and memory communicatively coupled to the one or more processors, the memory storing computer-readable instructions executable by the one or more processors, that when executed by the one or more processors, cause the one or more processors to perform operations (Para. 292 - - computers with processors and memory storing instructions executed by processors)

comprising:… generating third data that represents the power consumption profile labeled… (Para. 83 - - energy usage data is used to generate a profile reflecting user behavior for different days/times/seasons, etc., where such data reflecting behavior at specific times is being interpreted as being labeled)

(Para. 83 - - user receives data that is representative of the labeled power consumption profile)

Lee&Hayesreceiving a user request associated with managing an energy consumption the premise; (Para. 98 - - user accesses/requests information and establishes preferences related to energy management/use; Para. 100 - - each node of the system in which user request is received is a premise)

determining, based on the second data and the user request, an action to perform associated with managing the energy consumption at the premise; (Para. 105 - - energy management actions determined using user preferences and energy data in digital exchange, where energy data can be for individual device functions, and where data related to individual devices is disambiguated energy use data)

and causing the action to be provided to the user.  (Para. 83 - - notification provided to user in order to take energy management action, where the providing is being interpreted as per dependent claim 18)


But Jia does not explicitly teach receiving first data representing an aggregated energy use at a premise associated with a user;
generating second data by disambiguating the first data,

and wherein the second data represents a disambiguated energy use of individual devices of a plurality of devices at the premise;
data that represents the power consumption…with the one or more on-events and the one or more off-events; 

However, Kim teaches receiving first data representing an aggregated energy use at a premise associated with a user; (Fig. 1 - - total/aggregated energy use data representing power consumption of a house/premise from meter 120 at the house/premise of the user)

generating second data by disambiguating the first data, (Para. 8 - - non-intrusive load monitoring (NILM) is used; Para. 46 - - NILM is used for deducing home appliances from the total/aggregate energy use data, thereby disambiguating the aggregate data)

wherein the first data is disambiguated based on one or more on-events and one or more off-events on a power consumption profile associated with the premise; (Para. 98 - - on/off data is used to disambiguate energy use data)

and wherein the second data represents a disambiguated energy use of individual devices of a plurality of devices at the premise; (Para. 46 - - NILM is used for deducing home appliances from the total/aggregate energy use data, thereby disambiguating the aggregate data)30Attorney Docket No. A015-0027US

data that represents the power consumption…with the one or more on-events and the one or more off-events; (Para. 98 - - on/off data is used to disambiguate energy use data)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 13, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein generating the second data includes: transmitting the first data to an external service; (Para. 82 - - iNodes used to collect users’ data; Para. 93 - - where iNodes are part of an external network/service)

and receiving the second data from the external service.  (Para. 83 - - individual user receives data; Para. 98 - - where individual user interacts to access/request that data)



Regarding claim 14, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Kim further teaches wherein the external service applies a non-intrusive load monitoring (NILM) technique to the first data to generate the second data.  (Fig. 1 - - external service at server 140 applies the NILM technique on first data from meter 120 and generates second data which is transmitted back to house via meter)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

Kim (Para. 19).



Regarding claim 15, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Kim further teaches wherein the NILM technique comprises at least one of artificial intelligence techniques, machine learning techniques, state machine modeling techniques, or operational research techniques.  (Para. 46 - - NILM comprises deep learning; Para. 44 - - where deep learning is an artificial intelligence technique)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 16, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches receiving, from each of the plurality of devices, data corresponding individual energy use data.  (Para. 89 - - communication performed between electric utilities and individual devices)



Regarding claim 17, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein determining the action is further based on: at least one of artificial intelligence, machine learning, natural language, or operational research understanding applied to the user request; (Para. 228 - - machine learning or artificial intelligence techniques used)

and one or more user preferences associated with energy consumption management.  (Para. 98 - - user accesses/requests information and establishes preferences related to energy management/use)



Regarding claim 18, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein causing the action to be provided to the user includes at least one of: visually presenting the action; audibly presenting the action; or tactically presenting the action.  (Para. 83 - - visual notification provided to user in the form of text/email)



Regarding claim 19, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches receiving an instruction associated with performing the action; (Para. 83 - - user takes action after notification is provided to user)

performing a task consistent with the instruction; (Para. 83 - - home automation system enables user’s instruction to be implemented)

and providing a confirmation to the user upon completion of the task.  (Para. 108 - - completed transaction information provides confirmation to user of completed task)



Regarding claim 20, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches automatically performing a task consistent with the action; (Para. 84 - - automatic controller used to, for example, turn off device, as per user preferences)

and providing a confirmation to the user upon completion of the task.  (Para. 108 - - completed transaction information provides confirmation to user of completed task)



Regarding claim 21, Jia teaches a non-transitory computer-readable storage medium storing computer-readable instructions executable by one or more processors, that when executed by the one or more processors, cause the one or more processors to perform operations (Para. 292 - - computers with processors and memory storing instructions executed by processors)

comprising:…receiving aggregated energy use data corresponding to the power consumption profile associated with the premise; (Para. 82 - - detailed data of usage patterns by energy users are collected, where usage is the power consumption, and pattern is the profile; Para. 100 - - each node of the system in which user request is received is a premise)

…receiving a request for energy use information associated with the…energy use data; (Para. 98 - - user accesses/requests information and establishes preferences related to energy management/use)

based on the…energy use data, determining an energy management action associated with the first device or the second device; (Para. 105 - - energy management actions determined using user preferences and energy data in digital exchange, where energy data can be for individual device functions, and where data related to individual devices is disambiguated energy use data)

and causing…the energy management action to be provided to the user.  (Para. 83 - - notification provided to user in order to take energy management action, where the providing is being interpreted as per dependent claim 28)


But Jia does not explicitly teach receiving, from a smart meter at a premise of a user, a power consumption profile associated with the premise;
determining, based on the power consumption profile, one or more on-events and one or more off-events associated with a first device and a second device at the premise;
generating disambiguated energy use data by disambiguating the aggregated energy use data based at least in part on the one or more on-events and the one or more off-events,
wherein the disambiguated energy use data is associated with a first energy usage by the first device and a second energy use by the second device;
information associated with the disambiguated energy use data; based on the disambiguated energy use data
causing the disambiguated energy use data…to be provided to the user

However, Kim teaches receiving, from a smart meter at a premise of a user, a power consumption profile associated with the premise; (Fig. 1 - - total/aggregated energy use data representing power consumption of a house/premise from meter 120 at the house/premise of the user)

determining, based on the power consumption profile, one or more on-events and one or more off-events associated with a first device and a second device at the premise; (Para. 98 - - on/off data is used to disambiguate energy use data)

generating disambiguated energy use data by disambiguating the aggregated energy use data based at least in part on the one or more on-events and the one or more off-events, (Para. 8 - - non-intrusive load monitoring (NILM) is used; Para. 46 - - NILM is used for deducing home appliances from the total/aggregate energy use data, thereby disambiguating the aggregate data, where NILM technique uses on/off data)

wherein the disambiguated energy use data is associated with a first energy usage by the first device and a second energy use by the second device; (Para. 46 - - NILM is used for deducing home appliances from the total/aggregate energy use data, thereby disambiguating the aggregate data)

information associated with the disambiguated energy use data; based on the disambiguated energy use data (Para. 46 - - information such as appliance classification is associated with disambiguated energy use data, where classification is based on disambiguated energy use data)

causing the disambiguated energy use data…to be provided (Fig. 4 - - disambiguated energy use data to classify home appliances is provided/outputted)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 23, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein generating the disambiguated energy use data includes: transmitting the aggregated energy use data to an external service; (Para. 82 - - iNodes used to collect users’ data; Para. 93 - - where iNodes are part of an external network/service)

and receiving the disambiguated energy use data from the external service.  (Para. 83 - - individual user receives data; Para. 98 - - where individual user interacts to access/request that data)



Regarding claim 24, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Kim further teaches wherein the external service applies a non-intrusive load monitoring (NILM) technique to the aggregated energy use data to generate the disambiguated energy use data.  (Fig. 1 - - external service at server 140 applies the NILM technique on first data from meter 120 and generates second data which is transmitted back to house via meter)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 25, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Kim further teaches wherein the NILM technique comprises at least one of artificial intelligence techniques, machine learning techniques, state machine modeling techniques, or operational research techniques.  (Para. 46 - - NILM comprises deep learning; Para. 44 - - where deep learning is an artificial intelligence technique)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 26, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches receiving the first data from the first device that represents an energy use of the first device; and receiving second data from the second device that represents an energy use of the second device. (Para. 89 - - communication performed between electric utilities and individual devices, where two such devices would be the first device providing the first data and the second device providing the second data)



Regarding claim 27, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein determining the energy management action is further based on: at least one of artificial intelligence, machine learning, natural language, or operational research understanding applied to the request; (Para. 228 - - machine learning or artificial intelligence techniques used)

(Para. 111 - - previous history of activation, i.e. energy management action, is used)

and one or more user preferences associated with energy consumption.  (Para. 98 - - user accesses/requests information and establishes preferences related to energy management/use)



Regarding claim 28, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein the causing the energy management action to be provided tothe user includes at least one of: visually presenting the energy management action; audibly presenting the energy management action; or tactically presenting the energy management action.  (Para. 83 - - visual notification provided to user in the form of text/email)



Regarding claim 29, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches Lee&Hayesreceiving a user instruction from the user in response to the energy management action; (Para. 83 - - user takes action after notification is provided to user)

(Para. 83 - - home automation system enables user’s instruction to be implemented)

and providing a confirmation to the user upon completing the task.  (Para. 108 - - completed transaction information provides confirmation to user of completed task)



Regarding claim 30, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches automatically performing a task consistent with the energy management action; (Para. 84 - - automatic controller used to, for example, turn off device, as per user preferences)

and providing a confirmation to the user upon completion of the task.  (Para. 108 - - completed transaction information provides confirmation to user of completed task)



Regarding claim 31, the combination of Jia and Kim teaches all the limitations of the base claim(s).
(Para. 78 - - system enables consumer/user preferences to be implemented, i.e. energy management is personalized to the user)

and wherein the personalized energy management action is associated with the one or more devices. (Para. 89 - - communication performed between electric utilities and individual devices)



Regarding claim 32, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Kim further teaches providing, to the single meter, the disambiguated energy use data. (Fig. 1 - - external service at server 140 applies the NILM technique on first data from meter 120 and generates second data which is transmitted back to house via meter)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 33, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein the personalized energy management action comprises a first personalized energy management action, (Para. 105 - - energy management actions are determined)

the method further comprising: determining, based at least in part on the disambiguated energy use data, a second personalized energy management action for the user; (Para. 105 - - energy management actions determined using user preferences and energy data in digital exchange, where energy data can be for individual device functions, and where data related to individual devices is disambiguated energy use data)

and providing the second personalized energy management action to the user. (Para. 83 - - notification provided to user in order to take multiple energy management actions including a first and a second action)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2018/0034657 by Brown et al., which discloses montoring appliance usage (Abstract).
U.S. Pub. No. 2010/0332373 by Crabtree et al., which discloses participation in energy-related markets (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119